DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks filed 01 March 2021 have been received and entered in full. Claims 1-15 are pending and under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 March 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Soilu-Hänninen et al. (Neurology 2005; PTO-892, 10/01/2020) in view of Desjarlais et al. (US Patent No. 7,687,461; PTO-892, 10/01/2020), and further in view of Tobinick (U.S. Patent No. 6,177,077; PTO-892, 10/01/2020).
Soilu-Hänninen teaches a method for treating a patient diagnosed with neurodegenerative disease (multiple sclerosis), comprising: measuring a pre-treatment level of C-reactive protein in the patient; administering to the patient a therapeutically effective amount of a TNF-α inhibitor, i.e. IFN-β1, whereby the patient is treated; measuring a post-treatment level of C-reactive protein in the patient; and if the post-treatment level of C-reactive protein is less than the pre-treatment level of C-reactive 
Desjarlais et al. teach a method of treating human patients with neurological disorders (including multiple sclerosis (MS)) comprising peripheral administration of a dominant negative TNF-α (DN-TNF) inhibitor with the mutations V1M, R31C, C69V, Y87H, C101A and A145R (see e.g. col.51, lines 1-4, col.52, lines 22-46 and Desjarlais’s claims 2 and 4) or with the mutations A145R/I97T (see Desjarlais claim 1, Example 5). The inhibitor selectively inhibits soluble TNF-α and does not inhibit signaling by transmembrane TNF-α (see Desjarlais’s claim 7). The PEGylated TNF-α variant XENP1595 (the former name for Xpro1595) with mutations V1M, R31C, C69V, Y87H, C101A and A145R is taught (see e.g. Fig.26B). Administration can be in the form of DN-TNF gene therapy vectors (i.e. a nucleic acid encoding the DN-TNF; see col.55, lines 6-45). Although Desjarlais teaches treating demyelinating conditions and peripheral administration in the same paragraph (col.52, lies 22-46), Desjarlais does not measure C-reactive protein. 
Tobinick teaches a method for inhibiting the action of TNF-α for treating neurological conditions in a human by administering a TNF-α antagonist, comprising peripherally administering a therapeutically effective dosage level to said human of said TNF-α antagonist, wherein the method is for treating neurodegenerative diseases 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Soilu-Hänninen, the ‘461 patent and Tobinick. The person of ordinary skill in the art would have been motivated to measure C-reactive protein since Soilu-Hänninen teaches that it is reflective of inflammation in neurodegenerative disease and that it’s decreased levels is reflective of response to the therapy with another TNF-α inhibitor (see p.155, final paragraph). Given that Soilu-Hänninen teaches that MS patients have values of several milligrams (mg) per liter, the limitation of claim 9 would have been obvious. That is, it would have been obvious that a patient with 5 mg per liter or less should be treated and the predetermined threshold is obvious. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Concentrations are results-effective variables, which can be optimized. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
The person of ordinary skill in the art would have been motivated to use DN-TNF inhibitors because Desjarlais teaches that they effectively antagonize the toxic effects of TNF-α in disease (see e.g. col.51, line 57 - col.52, line 53). The person of ordinary skill . 

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. Applicant alleges that nothing in Soilu-Hanninen discloses or reasonably suggests that mean CRP levels correspond to anti-TNF treatment. Applicant alleges that whether CRP correlates with clinical MRI measures during IFN-β therapy has no meaningful relevance to a person having skill in the art concerning whether CRP correlates with the same during DN-TNF treatment.
Contrary to applicant’s allegation, the fact that C-reactive protein measurement is used as a general measure of clinical and MRI measures of disease activity and disability progression and to assess the response to IFN-β suggests that such measurement can be used to assess the response to any therapy in MS. Soilu-Hanninen discloses that CRP levels are increased in response to TNF in the inflammatory response in MS (see p.153, paragraph 2) and that therapy with high-dose IFN-β decreases serum concentrations of CRP in a dose-dependent manner, which 
Applicant asserts that Desjarlais may teach peripheral administration of DN-TNF, e.g. subcutaneous administration, but only for other than CNS conditions. Applicant asserts that as of the filing date of the Desjarlais disclosure, it is widely accepted by scientists in the field that large molecules, including proteins such as DN-TNF, do not cross the blood brain barrier (BBB) in therapeutic quantity (see the declaration of Dr. Malu Tansey, attached). Applicant asserts that the reference, Tobinick 2012 (IDS, 03/01/2021) “advocates perispinal Etanercept (a non-selective anti-TNF antibody) and expressly states “Etanercept is thought to be unable to directly cross the blood-brain barrier (BBB) formed by the tight junctions between the endothelial cells of the cerebral vasculature. Applicant asserts that as reported in the Washington Post, experts at Pfizer were convinced as of late 2019 that etanercept “does not directly reach brain tissue” and “is too large to pass through the blood-brain barrier” (IDS, 03/031/2021). Thus, applicant alleges that its DN-TNF variant protein does cross the BBB is a surprising result. Applicant asserts that Pardridge (2020, IDS, 03/31/2021) expressly teaches that biologics are large molecule therapeutics that do not cross the blood-brain barrier.
Desjarlais claims methods of treating TNF-related diseases by administering relevant TNF ligand inhibitor. Desjarlais also teaches that one can treat multiple sclerosis, i.e. a central nervous system disorder. However, Desjarlais does not claim peripheral administration, and does not claim treatment of neurological conditions. PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007).
Regardless, whether the DN-TNF inhibitor, etanercept or infliximab were known to cross the blood-brain barrier at the time of filing is actually irrelevant. One would have only needed to be motivated to administer these agents peripherally for treating a neurological disorder, and thus would have experienced success. Tobinick provides ample motivation to treat neurological disorders via peripheral administration of large TNF inhibitors, regardless of whether the artisan knows that this administration will 
Applicant alleges that the claimed DN-TNF arrests solTNF only, does not bind to TNF receptors and is therefore not a TNF antagonist. Applicant alleges that the compositions described by Tobinick are distinct from DN-TNF in both form and function because DN-TNF is a selective binder and arrestor or solTNF only that does not bind or inhibit biological signaling of TNF receptors.
This is not found persuasive as the instant specification teaches that the instant DN-TNF inhibitors are indeed “TNF antagonists” (see paragraphs [0025]-[0026] of the instant specification). Desjarlais also refers to the instant DN-TNF inhibitors as “antagonists”. “TNF antagonists” are equivalent to “TNF inhibitors”. Applicant’s arguments appear to imply that Tobinick’s antagonists are solely directed to antagonists of the TNF receptor. They are not. In fact, etanercept, which applicant alleges is “a non-selective anti-TNF antibody” is actually a specific TNF fusion protein inhibitor that comprises two copies of the p75TNF receptor linked to the Fc region of an IgG1 antibody. Etanercept binds to and sequesters soluble TNF (solTNF) so that it cannot activate endogenous TNF receptors (see https://en.wikipedia.org/wiki/Etanercept, for review). Therefore, Tobinick teaches TNF inhibitors that are directly analogous to the instant molecules. 

s 1-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Soilu-Hänninen et al., in view of Dahiyat et al. (US Patent No. 7,244,823; PTO-892, 10/01/2020) and further in view of Tobinick.
Soilu-Hänninen teaches as set forth above. Soilu-Hänninen fails to teach that the inhibitor is a DN-TNF-α protein.
Dahiyat et al. teach a method of treating human patients with neurological disorders (including peripheral nerve injury and demyelinating disease) comprising peripheral administration of a dominant negative TNF-α (DN-TNF) inhibitor (see col.46, line 17 and col.47, line 63). The inhibitor comprises the substitutions of the instant claims, including A145R/I97T, V1M, R31C, Y87H and A145R and substitutions at residues 69 and 101 are preferred (see col.31, lines 56-62). The inhibitor can be PEGylated at residue 31 (see claims 23-27) and gene therapy methods are taught (see col.50, lines 28-47). Dahiyat does not teach measuring C-reactive protein.
Tobinick teaches as set forth above. Tobinick does not teach measuring C-reactive protein.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Soilu-Hänninen et al., the ‘823 patent and Tobinick. The person of ordinary skill in the art would have been motivated to use DN-TNF inhibitors since Dahiyat teaches that they effectively antagonize the toxic effects of TNF-α in disease (see e.g. col.47, line 4 - col.48, line 3) . The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references, e.g. because Tobinick teaches . 

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. Applicant alleges that nothing in Dahiyat discloses peripheral administration of DN-TNF for crossing the BBB in therapeutically effective amounts for treating a degenerative disease of the central nervous system. Applicant asserts it was known that large molecules including DN-TNF do not cross the BBB for therapeutic benefit. Applicant alleges nothing in Tobinick relates to DN-TNF, or its ability to cross the BBB and it was completely unexpected to find that DN-TNF crosses the BBB in therapeutic yield. Applicant alleges that Tobinick (2012) takes the position that large molecules such as “the antibody etanercept” do not cross the BBB.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Neither Dahiyat nor Tobinick are required to disclose peripheral administration of DN-TNF for crossing the BBB in therapeutically effective amounts for treating a degenerative disease of the central nervous system as the combination of prior art references of record teaches the totality of the claimed invention. As set forth above, Tobinick teaches and claims methods of treating neurological diseases by peripherally administering TNF inhibitors. See, for example, Tobinick claims 1 and 18. Applicant is .

Claims 1-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Soilu-Hänninen et al., in view of Desjarlais et al. (US Patent No. 7,642,340; PTO-892, 10/01/2020) and further in view of Tobinick.
Soilu-Hänninen teaches as set forth above. Soilu-Hänninen fails to teach that the inhibitor is a DN-TNF-α protein.
The ‘340 patent teaches and claims DN-TNF inhibitors with substitutions at positions as instantly claimed (see SEQ ID NO: 3, which encompasses Xaa at position 1, wherein Xaa is either V or M, and claims 1 and 3). The inhibitor can be PEGylated (see claim 2). The inhibitor can be Xpro1595 (see Fig.10 and col.2, lines 61-64. The ‘340 patent fails to teach treatment as claimed. 
Tobinick teaches as set forth above. Tobinick does not teach measuring C-reactive protein.
prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Soilu-Hänninen et al., the ‘340 patent and Tobinick. The person of ordinary skill in the art would have been motivated to use DN-TNF inhibitors because Desjarlais teaches that they generate no or low immune response when used as a therapeutic (see e.g. co.14, lines 23-29). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references, e.g. because Tobinick teaches and claims methods of treating neurological diseases of the central nervous system by peripherally administering large TNF-α inhibitors. 

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. Applicant alleges that nothing in Desjarlais2 discloses peripheral administration of DNTNF for crossing the BBB in therapeutically effective amounts for treating a degenerative disease of the central nervous system. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of prior art references of record teaches the totality of the claimed invention, as set forth above. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,687,461, in view of Soilu-Hänninen et al., and further in view of Tobinick (U.S. Patent No. 6,177,077).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of treating a TNF-α related disorder comprising administering to a patient in need of said treatment, an effective amount of a composition of a TNF-α protein comprising an amino acid sequence comprising amino acid substitutions A145R and197T as compared to the wild .  
Soilu-Hänninen et al. teach as set forth above. Soilu-Hänninen fails to teach that the inhibitor is a DN-TNF-α protein.
Tobinick teaches as set forth above. Tobinick does not teach measuring C-reactive protein.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of the ‘461 patent, Soilu-Hänninen et al. and Tobinick. The person of ordinary skill in the art would have been motivated to treat Alzheimer's disease since Tobinick teaches that TNF-α inhibitors are useful for such treatment. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. Applicant’s arguments are the same as set forth above for the .

Claims 1-15 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 7,244,823, in view of Soilu-Hänninen et al., and further in view of Tobinick (U.S. Patent No. 6,177,077). Note that the instant application is not a divisional of the ‘823 patent and no restriction has been issued in the instant application.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘823 patent claims are directed to DN-TNF-α inhibitors with substitutions encompassed by the instant claims, and the patent specification teaches that these inhibitors are useful for the treatment of TNF-α mediated disorders, including demyelinating conditions and teaches peripheral administration (see col.46, line 17 and col.47, line 63). The inhibitor can be PEGylated (see claims 23-27) and gene therapy methods are taught (see col.50, lines 28-47). The ‘823 claims fail to teach treatment of amyloidosis.  
Soilu-Hänninen teaches as set forth above. Soilu-Hänninen fails to teach that the inhibitor is a DN-TNF-α protein.
Tobinick teaches as set forth above. Tobinick does not teach measuring C-reactive protein.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Soilu-Hänninen et al., the ‘823 patent and Tobinick. The person of ordinary skill in the art would have been motivated .  

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. Applicant’s arguments are the same as set forth above for the rejection of the same references under 35 U.S.C. 103 and are not persuasive for the same reasons set forth above.

Claims 1-15 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 7,642,340, in view of Soilu-Hänninen et al., and further in view of Tobinick (U.S. Patent No. 6,177,077). Note that the instant application is not a divisional of the ‘340 patent and no restriction has been issued in the instant application.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘340 patent claims are directed to DN-TNF inhibitors with substitutions at positions as claimed (see SEQ ID NO: 3 and claims 1 and 3). The inhibitor can be PEGylated (see claim 2). The ‘340 patent claims fail to teach treatment as claimed. 
Soilu-Hänninen teaches as set forth above. Soilu-Hänninen fails to teach that the inhibitor is a DN-TNF-α protein.

It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of the ‘340 patent, Soilu-Hänninen et al. and Tobinick. The person of ordinary skill in the art would have been motivated to treat Alzheimer's disease since Tobinick teaches that TNF-α inhibitors are useful for such treatment. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. Applicant’s arguments are the same as set forth above for the rejection of the same references under 35 U.S.C. 103 and are not persuasive for the same reasons set forth above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
05 June 2021